Citation Nr: 1440782	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-28 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for diabetes mellitus type II.

3.  Entitlement to service connection for arthritis, multiple joints.

4.  Entitlement to service connection for a back disability. 

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for bilateral hearing loss.
	
7.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from June 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2001 and February 2010 rating decisions by Regional Offices (RO) of the Department of Veterans Affairs (VA).  The March 2001 rating decision denied service connection for hearing loss and ringing in the ears; the Veteran perfected an appeal as to those claims in March 2002.  

In September 2012, the Veteran submitted VA Form 21-22 appointing the Texas Veterans Commission (TVC) as his representative.  It does not appear that TVC has had opportunity to review the file.  Nevertheless, the Board will proceed with the claim since there is no prejudice to the Veteran as a result of granting service connection for tinnitus and remanding the remaining claims for additional development.  

The issues of service connection for a heart disorder, diabetes mellitus type II, arthritis (multiple joints), a back disability, bilateral hearing loss and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus is related to service. 

CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  Given the fully favorable decision as it relates to the service connection claim for tinnitus, any issue with regard to timing or content of the notice provided to the Veteran is moot or represents harmless error.

Laws and Regulations

Establishing service connection generally requires evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Analysis

The Veteran seeks service connection for tinnitus due to in-service noise exposure.  At the July 2001 DRO hearing, he testified that as a member of 40 MED, he would serve as support for the Army Division and First Cavalry out in the field where there was shooting from the tanks.  He further testified to riding in tanks at times.  In support of his claim of in-service noise exposure, the Veteran submitted lay testimony received in July 2001 from a fellow comrade E. B., who reported being on night patrol with the Veteran and being exposed to truck and artillery fire.  Additionally, the Veteran's DD 214 reflects that he earned a Rifle Sharpshooter award.  Based on the foregoing, in-service noise exposure is conceded.    

Service treatment records are silent for any complaints, treatments or diagnosis of tinnitus.  

Post service treatment records show that the Veteran was first seen for tinnitus by Dr. L. B. in November 2000, which is approximately 28 years after service.  

Nevertheless, the Veteran competently testified under oath at the July 2001 Decision Review Officer hearing to ringing of the ears in service.  

When he was afforded a VA examination in August 2001, he reported having symptoms since 1970 that has "gotten progressively worse subsequent to that time."  However, after interviewing and examining the Veteran, and after reviewing the Veteran's claim file, the VA examiner provided a negative nexus opinion, which was based in part that there was "no mention of tinnitus made on his C-file record."  Overall, the opinion is inadequate as it is premised on the absence of evidence even though the Veteran has competently and credibly reported having tinnitus since service.  Since the examiner impermissibly ignored the Veteran's lay assertions of in-service symptoms, the VA opinion provided is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Veteran has consistently reported having tinnitus since service (before, during and after the August 2001 examination).  On a statement received in March 2002, the Veteran reported ringing in his ears "since I left the service."  The Veteran is competent to state that he experiences tinnitus, and to describe how long he has experienced tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  The only medical evidence against the claim is the negative VA opinion which the Board has found inadequate because the examiner did not consider the Veteran's competent report of having tinnitus in service.  Thus, service connection for tinnitus is warranted.  The appeal is granted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

There are outstanding treatment records that should be obtained before the Board can proceed with appellate review.  A September 23, 2009 private treatment record from North Texas Cardiovascular Associates notes that the Veteran was treated on September 10, 2009 for pounding and palpitations of his left neck and chest.  A December 2009 VA examination report notes that the Veteran underwent surgery in 1980 and was seen by a specialist (whose name the Veteran did not recall) for his arthritic knees.  A September 2011 statement of the case (SOC) notes that in 2007, the Veteran was treated for shortness of breath and fluid in his lungs; and an echocardiogram revealed weakness of the heart with evidence of prior damage.  A February 2012 VA examination report cites to a 2008 cardiac catheterization.  For most of the outstanding treatment records listed above, it is unclear where the Veteran was treated as no medical facility had been identified.  Clarification should be sought from the Veteran in order to obtain these records.    

Any additional identified treatment records should also be obtained.  A December 2009 VA examination report indicates current treatment from Dr. L. B. in Oak Cliff.  The most recent treatment record is from November 2000.  Also, in a February 2012 statement, the Veteran's representative stated that the Veteran is "currently under the care of Red Bird Family Clinic" for diabetes mellitus type II and is in receipt of treatment at that private medical facility for hypertension as well.  The most current treatment report of record from Red Bird Family Clinic is dated in October 2009.  The aforementioned private treatment records should be obtained.  

A February 2012 VA examination report cites to a January 2012 VA examination and a July 2010 VA vesting exam report; neither of which are of record.  Overall, there are no VA treatment reports contained in the claims file, or VBMS and Virtual VA files.  It is unclear what treatment has been sought at the VA, especially under the vesting program/clinic since the July 2010 vesting examination.  To be sure, all VA treatment records, especially those from the vesting program, should be obtained and associated with either the Veteran's claims or electronic files.

At the December 2009 VA examination for non-service connected pension, the Veteran reported receiving worker's compensation for knee injury while at the Dallas Fire Department.  Since records relating to this injury and worker's compensation claim would be relevant to his service connection claim for arthritis, the records should also be obtained.

The Veteran was afforded a VA examination in December 2009 for his back, but no medical nexus opinion was requested or rendered since this was for his non-service connected pension claim.  Nevertheless, the Board believes that another VA examination is warranted specifically for the Veteran's back disability.  In a March 2011 letter, the Veteran competently reported that he injured his back several times in service bending and lifting truck tires and soldiers on stretchers.  He reported being assigned to AIT Medical Training and thereafter worked in the medical disciplinary and motor pool.  Again, his DD 214 reflects that his military occupational specialty was that of a medical specialist.  With competent reports of in-service symptoms and a present disability, a VA examination to determine the current nature and likely etiology of the back disability is warranted.  38 C.F.R. § 3.159(c)(4). 

Further examination of the hearing loss and heart disorder claims is warranted because neither examiners addressed preexistence and aggravation in terms of the requisite standard, i.e., that the claimed disorders clearly and unmistakably preexisted service and were not aggravated by service, as opposed to it being at least as likely as not.  

The August 2001 audiological examiner noted that hearing loss preexisted service; however, no related defect was noted on enlistment.  

The Veteran's representative argues that his "pre-existing" heart condition was aggravated by service.  At enlistment in January 1970, he complained of "heart trouble."  An examiner reviewed his records and diagnosed cardiomegaly; a follow up cardiac evaluation was recommended.  An April 1970 cardiovascular evaluation included a normal electrocardiogram and the examiner's observation that there was no clinical, radiologic or electrocardiographic evidence of cardiomegaly, or heart murmur.  The Veteran was deemed qualified for service.  At separation, he was noted to have a functional systolic heart murmur and EKG abnormality secondary to pectus excavatum.  

Accordingly, the case is REMANDED for the following action:  

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for a heart disorder, diabetes mellitus type II, arthritis (multiple joints), back disability, bilateral hearing loss and hypertension since October 2009.  After securing the necessary release, obtain these records and outstanding private treatment records, especially from Forest Avenue Hospital and Parkland Hospital (documented in a September 1970 service treatment record); September 10, 2009 record (cited in the September 23, 2009 North Texas Cardiovascular Associates treatment record); 1980 surgical report for his knee and the specialist if the Veteran has since recalled his name (noted in the December 2009 VA examination report); the 2007 and 2008 records (mentioned in the SOC and February 2012 VA examination report, respectively); and updated treatment records from Dr. L. B. since November 2000.  Also obtain all outstanding and updated VA treatment records (including the January 2012 VA examination and July 2010 VA vesting exam reports).

2.  Request that the Veteran submit employment, medical and legal records pertaining to the knee injury (while employed at the Dallas Fire Department) and worker's compensation claim, or provide necessary authorizations and information to allow VA to obtain such records.

3.  Thereafter, schedule the Veteran for appropriate VA examinations to determine the current nature and likely etiology of the bilateral hearing loss, heart disorder and back disability.  The claims folder, electronic records and all pertinent records should be made available to the examiner for review.  

Based on the examination and review of the record, the examiner address the  following:

		Hearing Loss

(a)  Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran had hearing loss that existed prior to his entry into active duty service in June 1970?  

(b)  If the answer to (a) is yes, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting hearing loss was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.  

(c)  If the answer to either (a) or (b) is no, is it at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss had its onset in service or is otherwise attributable to service or any event therein?

		Heart Disorder, to include hypertension

(a)  Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran had a heart disorder and or hypertension that existed prior to his entry into active duty service in June 1970?  

(b)  If the answer to (a) is yes, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting heart disorder and or hypertension was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.  

In replying to (a) and (b), the examiner's responses must utilize the clear and unmistakable standard; that is, it must be undebatable. 

(c)  If the answer to either (a) or (b) is no, is it at least as likely as not (50 percent or greater probability) that the Veteran's heart disorder and or hypertension had its onset in service or is otherwise attributable to service or any event therein?


		Back Disability

Is it at least as likely as not (a 50% or higher degree of probability) that a low back disability is causally related to service, to include bending and lifting in service? 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  
		
4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative (TVC) the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review. 

The appellant has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


